DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 05 November 2021.  As directed by the amendment: claims 1, 9, 15, 17, 18, and 20 have been amended; claims 5 and 21 have been cancelled; and no claims have been added. Thus, claims 1-4 and 6-20 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection and objection made in the previous office action.
Reasons for Allowance
Claims 1-4 and 6-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Botich et al (US 2004/0092872), fails to disclose or make obvious a device as described in claims 1 and 9. Specifically, Botich fails to disclose or make obvious a method, incorporating all of the elements of the claim, where “the lumen-defining device is a catheter having an inner diameter and the support member is a filament   having an outer diameter less than the inner diameter.” Instead, Botich teaches a lumen-defining device that is in the form of a fluid collection device (510, Fig. 19) with a support member in the form of a needle (530, Fig. 19). Although an inner diameter (such as the diameter of the hub 540 of Fig. 20) is larger than the outer diameter of the needle (530), a person of ordinary skill in the art would not interpret a needle to anticipate the structure of a filament. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 9. Claims 2-4, 6-8, and 10-14 are allowed for incorporating the above elements of the claim due to their respective dependencies on claims 1 and 9.
The closest prior art of record, Bessler, fails to disclose or make obvious a device as described in claim 15. Specifically, Bessler fails to disclose or make obvious a method, incorporating all of the elements of the claim, where “a central axis extending through a distal end surface of the support Claims 16-20 are allowed for incorporating the above elements of the claim due to their respective dependencies on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783